        Case 1:20-cv-01127-JMF Document 68-1 Filed 06/19/20 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


STATE OF NEW YORK,

                                 Plaintiff,                   No. 20 Civ. 1127 (JMF)
             -v-

CHAD F. WOLF, in his official capacity as Acting
Secretary of Homeland Security, et al.,

                                 Defendants.


R. L’HEUREUX LEWIS-MCCOY et al., on behalf of
themselves and all similarly situated individuals
                                                              No. 20 Civ. 1142 (JMF)
                                   Plaintiffs,

             -v-

CHAD F. WOLF, in his official capacity as Acting
Secretary of Homeland Security, et al.,

                                  Defendants.



                                        DECLARATION

I, Pete R. Acosta, hereby state as follows:

    1. I am currently the Director of Trusted Traveler Programs, Admissibility and Passenger

        Programs, Office of Field Operations (OFO), U.S. Customs and Border Protection

        (CBP), U.S. Department of Homeland Security (DHS). I began my career with the U.S.

        Immigration and Naturalization Service in 1996, specifically assigned at that time to Los

        Angeles International Airport. In 2007, I transferred to a position in CBP Headquarters

        in Washington, D.C. I was then the Director of the Immigration Advisory, Joint

        Security, and OFO Police Liaison Officer Programs for the period spanning from 2014
   Case 1:20-cv-01127-JMF Document 68-1 Filed 06/19/20 Page 2 of 14



   through 2017. Since October 2017, I have been employed in my current role as the

   Director of Trusted Traveler Programs.

2. In my role as Director of Trusted Traveler Programs, I am responsible for establishing

   policy to ensure that individuals who apply for participation in one of CBP’s Trusted

   Traveler Programs meet all appropriate qualifications for the program and do not pose a

   risk to the United States. I am therefore responsible for executing the missions of CBP

   and, in particular, OFO. The CBP mission includes the enforcement of the customs,

   immigration, and agriculture laws of the United States and hundreds of other laws on

   behalf of numerous federal agencies. CBP is the primary law enforcement agency

   responsible for securing the U.S. border at ports of entry (POEs) and preclearance

   locations outside the United States, while facilitating lawful international trade and

   travel. Among other things, OFO is responsible for coordinating the enforcement

   activities of CBP at POEs to deter and prevent terrorists and other criminals from

   entering the United States. The Trusted Traveler Programs (TTPs) are a key part of

   CBP’s law enforcement mission and are designed specifically to facilitate lawful travel

   by eligible low-risk individuals.

3. I am familiar with the complaints filed in State of New York v. Wolf, Case No. 20-cv-

   1127 and Lewis-McCoy v. Wolf, Case No. 20-cv-1142, filed in the United States District

   Court for the Southern District of New York and plaintiffs’ claims therein.

4. The purpose of this declaration is to provide operational background for the February 5,

   2020 letter from Acting Secretary Wolf to New York State (February 5 Letter)

   announcing that New York residents are no longer eligible to enroll or re-enroll in CBP’s

   TTPs because New York State terminated CBP’s access through the International Justice


                                            2
   Case 1:20-cv-01127-JMF Document 68-1 Filed 06/19/20 Page 3 of 14



   and Public Safety Network (Nlets) to information maintained by the New York State

   Department of Motor Vehicles (DMV) pursuant to the New York Driver’s License

   Access and Privacy Act, also known as the “Green Light” Law.

5. This declaration is based on my personal knowledge, as well as information conveyed to

   me by my staff and other knowledgeable CBP personnel in the course of my official

   duties and responsibilities.

                          A. CBP Trusted Traveler Programs

6. The Admissibility and Passenger Programs Office (APP) within OFO is responsible for

   overseeing the Trusted Traveler Programs Office. The Trusted Traveler Programs Office

   is responsible for operation of all aspects of the TTPs, including determining policy for

   eligibility.

7. TTP is a voluntary membership program operated by CBP that provides pre-approved,

   low-risk travelers with facilitated processing into the United States through dedicated

   lanes and kiosks. CBP operates the following TTPs: Global Entry; NEXUS; Secure

   Electronic Network for Travelers Rapid Inspection (SENTRI); and the trusted

   traveler/trusted shipper program, Free and Secure Trade (FAST) for commercial drivers.

8. Enrollment in these programs enables CBP to expedite the inspection process for pre-

   vetted, low-risk travelers, allowing CBP to focus resources toward providing additional

   scrutiny to individuals who present a higher risk. Low-risk travelers are directed to

   dedicated lanes or kiosks at airports, as applicable, for facilitated processing (unless the

   traveler has items to declare, there is a specific enforcement issue to address, or he/she

   is chosen for a selective or random secondary referral for further processing).




                                            3
   Case 1:20-cv-01127-JMF Document 68-1 Filed 06/19/20 Page 4 of 14



9. Global Entry allows for facilitated clearance of pre-approved, low-risk international air

   travelers through participating U.S. airports. All individuals who apply for Global Entry

   membership must undergo a rigorous background check and an interview conducted by

   a CBP officer. Global Entry members who register their vehicles with CBP may use the

   dedicated SENTRI lanes when entering the United States from Mexico and NEXUS

   lanes when traveling between Canada and the United States.

10. NEXUS allows members traveling between the United States and Canada to take

   advantage of facilitated processing by U.S. and Canadian officials through dedicated

   processing lanes at U.S. preclearance locations at airports in Canada and at designated

   northern border POEs and marine reporting locations. NEXUS is a reciprocal program

   that requires that applicants be interviewed by officers from both CBP and the Canada

   Border Services Agency (CBSA) and approved independently by each agency. NEXUS

   members may use Global Entry kiosks when entering the United States by air.

11. SENTRI members have the benefit of access to dedicated primary lanes that allow

   facilitated entry into the United States from Mexico at designated U.S. southern border

   POEs. SENTRI applicants also voluntarily undergo a thorough background check

   against law enforcement databases and an in-person interview with a CBP officer.

12. FAST allows members to enter the United States by land and affords facilitated

   processing at designated U.S. land POEs to approved commercial truck drivers who

   make fully qualified FAST trips between the United States and Canada, from Mexico to

   the United States, and from Mexico through the United States to Canada. In addition to

   the vetting requirement for commercial truck drivers, generally, each company whose

   cargo the driver is carrying is also vetted.



                                             4
         Case 1:20-cv-01127-JMF Document 68-1 Filed 06/19/20 Page 5 of 14



     13. All applicants for TTP memberships must complete and submit an online application

          and submit payment of a non-refundable application fee. CBP processes the applicant’s

          information and checks the information against various government databases. See infra

          ¶ ¶ 19-20. Following initial vetting by CBP, applicants that are conditionally approved

          may be directed to schedule an in-person interview. The final approval for program

          membership is contingent on the final decisions regarding the vetting of the application,

          the submission of fingerprints, and the results of the interview. The memberships are

          valid for five years, after which the member must re-apply and undergo additional

          vetting. All members are also vetted against a set of law enforcement databases on a

          recurrent basis, which could result in membership being revoked at any time.

     14. Eligibility criteria for TTPs are set forth by regulation and Federal Register Notices. 1

          CBP also publishes these criteria on its website. 2

     15. Absent any disqualifying factors, TTPs are open to U.S. citizens, U.S. nationals, and

          U.S. lawful permanent residents (LPRs), as well as certain non-immigrant aliens from

          countries that have entered into arrangements with CBP.

     16. Individuals are ineligible to participate in TTPs if CBP, at its sole discretion, determines

          that the traveler is not sufficiently low risk or otherwise does not meet program

          requirements. An individual may meet application eligibility criteria, i.e., be a U.S.

          citizen or an LPR and possess a valid passport, but may not qualify for membership

          based on a risk assessment. The disqualifying factors include but are not limited to:



1
  See 8 C.F.R. § 235.12; Utilization of Global Entry Kiosks by NEXUS and SENTRI Participants, 75 Fed. Reg.
82202, December 29, 2010; Announcement of Trusted Trader Program Test, 79 Fed. Reg. 34334, June 16, 2014.
Current program eligibility requirements for SENTRI are found at http://www.cbp.gov/travel/trusted-traveler-
programs/sentri.
2
  Eligibility criteria can be found at https://www.cbp.gov/travel/trusted-traveler-programs by navigating through the
links on the left side of the screen to each respective TTP.

                                                          5
            Case 1:20-cv-01127-JMF Document 68-1 Filed 06/19/20 Page 6 of 14



                    (i) The applicant provides false or incomplete information on the application;

                    (ii) The applicant has been arrested for, or convicted of, any criminal offense or

                    has pending criminal charges or outstanding warrants in any country;

                    (iii) The applicant has been found in violation of any customs, immigration, or

                    agriculture regulations, procedures, or laws in any country;

                    (iv) The applicant is the subject of an investigation by any federal, state, or local

                    law enforcement agency in any country;

                    (v) The applicant is inadmissible to the United States under applicable

                    immigration laws or has, at any time, been granted a waiver of inadmissibility or

                    parole;

                    (vi) The applicant is known or suspected of being or having been engaged in

                    conduct constituting, in preparation for, in aid of, or related to terrorism; or

                    (vii) The applicant cannot satisfy CBP of his or her low-risk status or meet other

                    program requirements. 3

        17. Approximately 9.5 million travelers are currently enrolled in CBP’s TTPs. The

            importance of thoroughly vetting the applicants for TTPs cannot be overstated. TTP

            members enjoy the privilege of expedited customs and immigration processing, to the

            extent applicable, in many cases with very limited interaction with a CBP officer. A

            thorough background check ensures that only individuals who present a low risk are

            approved for membership and that the membership is not taken advantage of by those

            individuals engaged in criminal activity or attempting to evade detection by CBP

            officers.



3
    See 8 C.F.R. § 235.12(b)(2).

                                                       6
         Case 1:20-cv-01127-JMF Document 68-1 Filed 06/19/20 Page 7 of 14



     18. Since the inception of the Global Entry program in 2008, 4 CBP has determined whether

         each applicant meets eligibility requirements for membership by checking the

         information supplied by the applicant against information contained in various law

         enforcement databases, including DMV records, and conducting an in-person interview

         of individuals who are conditionally approved. These steps are necessary in order to

         verify whether, inter alia, an applicant has any prior arrests or convictions, or pending

         charges, or is under investigation by any federal, state, or local law enforcement agency.

         If CBP determines that an applicant is not qualified for membership, CBP will deny the

         application. Further, CBP conducts recurrent vetting for all enrolled members and will

         revoke an individual’s membership if CBP becomes aware that disqualifying factors

         exist for a current TTP member (e.g., a member becomes a subject of an investigation or

         commits a customs violation). The denial of an application or revocation of TTP

         membership alone has no effect on the individual’s ability to travel internationally.

     19. CBP conducts checks against data available through TECS 5 (not an acronym) and the

         Automated Targeting System (ATS), 6 CBP-maintained platforms, for enforcement

         records and records of previous international travel and travel documents. These

         systems provide access to records from over 20 federal agencies, such as records from

         the Terrorist Screening Database and the Department of State. CBP also conducts

         checks against Federal Bureau of Investigation (FBI) databases for criminal history

         background information, which involves the submission of fingerprints; the National


4
  See Announcement of Program Pilot: International Registered Traveler (IRT) 73 Fed. Reg. 19861 (April 11, 2008)
and Establishment of Global Entry Program, 74 Fed. Reg. 59932 (November 19, 2009).
5
  See DHS/CBP/PIA-021, TECS System: CBP Primary and Secondary Processing (August 12, 2016), available at
www.dhs.gov/privacy; DHS/CBP/PIA-009(a) TECS System: CBP Primary and Secondary Processing (TECS)
National SAR Initiative (August 5, 2011), available at www.dhs.gov/privacy.
6
  See DHS/CBP/PIA-006, Automated Targeting System, available at https://www.dhs.gov/publication/automated-
targeting-system-ats-update.

                                                       7
         Case 1:20-cv-01127-JMF Document 68-1 Filed 06/19/20 Page 8 of 14



          Crime Information Center (NCIC) for wants and warrants; and the Automated Biometric

          Identification System (IDENT) for immigration-related records.

     20. In addition to the above databases, CBP queries Nlets for driver license and certain

          vehicle data. 7 CBP does so regardless of whether the Trusted Traveler applicant has

          provided driver license information or whether the applicant has indicated that he or she

          has a driver license. Nlets query for DMV information captures information in the

          applicant’s state of residence as well as information from several neighboring states, to

          the extent such states allow CBP access to DMV information through Nlets. In

          instances where driver license information is not provided on the application, Nlets may

          be queried by using other information that the applicant provides, such as his/her

          address. This permits CBP to validate the applicant’s identity and to identify certain

          information pertaining to vehicle-related violations, even if the individual does not have

          a driver’s license. Driver license and vehicle data allow CBP to detect information

          regarding violations that the applicant has failed to disclose, which could include driving

          without a license. Along with the information obtained from other law enforcement

          databases listed above, driver license and vehicle data help CBP to develop a complete

          picture of an individual’s background and determine whether that individual satisfies the

          low-risk status requirement for membership. The driver license and vehicle data in

          Nlets is the only means for CBP to obtain the real-time and accurate versions of such

          information.




7
 Such driver license information includes—but is not limited to—customer name, date of birth, mailing address,
gender, and license status. Vehicle information includes—but is not limited to—data such as year, make, model,
vehicle weight, vehicle identification number, vehicle registration number, effective registration date, registration
expiration date, status and certain vehicle related criminal and offenses.

                                                           8
         Case 1:20-cv-01127-JMF Document 68-1 Filed 06/19/20 Page 9 of 14



     21. CBP provides notice to individuals applying for CBP’s TTPs that CBP conducts checks

          against the databases discussed above, through the application website as well as various

          publicly available Privacy Impact Assessments and Systems of Records Notices

          (SORNS) that CBP and DHS have published. See Appendix A. By submitting the

          application, the applicants provide consent to CBP to conduct these checks. 8

                              B. Impact of the New York “Green Light Law”

     22. On December 12, 2019, four days before New York’s “Green Light” Law went into

          effect, New York took action to deny CBP access through Nlets to information

          maintained by the state DMV. Prior to December 12, CBP was able to access real-time

          driver license and vehicle data from New York through Nlets. As a result of the changes

          New York implemented pursuant to the “Green Light” Law, when CBP queries Nlets

          for information pertaining to a New York resident, CBP is no longer able to view that

          individual’s driver license and vehicle data. Currently, New York is the only state that

          has terminated CBP’s access to driver license and vehicle data via Nlets, impacting

          CBP’s vetting of TTP applications of New York residents.

     23. Without access to an applicant’s driver license and vehicle data, CBP does not have

          complete information about an applicant for a TTP. Specifically, CBP is no longer able

          to access information regarding certain vehicle-related and other violations that only the

          DMV maintains. While CBP is still able to view certain criminal vehicle-related

          violations that are reflected in other federal law enforcement databases, real-time, non-




8
 See DHS/CBP/PIA-002 Privacy Impact Assessment, Global Enrollment System (January 2013) available at
https://www.dhs.gov/publication/global-enrollment-system-ges; DHS/CBP/PIA-002 Privacy Impact Assessment
(April 2006) at p.6, available at https://www.dhs.gov/publication/global-enrollment-system-ges (demonstrating that
CBP has notified the public that it conducts checks against DMV records through Nlets since the inception of the
Global Entry program). Privacy Act of 1974, System of Records, 85 Fed. Reg. 14214, March 11, 2020.

                                                        9
  Case 1:20-cv-01127-JMF Document 68-1 Filed 06/19/20 Page 10 of 14



   criminal driver license and vehicle data about New York residents, as well as some

   aspects of any New York applicant’s criminal history, such as misdemeanor traffic

   arrests, are only available through the New York DMV feed to Nlets. In addition, CBP

   checks the information obtained through Nlets against other law enforcement databases

   available to CBP to determine whether the applicant presents a risk. Such a gap in

   information precludes CBP from being able to conduct a full assessment of whether the

   applicant is low risk. This is true even if the applicant does not have a driver license

   because individuals without driver licenses could still have a record of violations with

   the DMV (e.g., driving without a license).

24. At this time, for purposes of vetting TTP applicants, CBP is unable to obtain, from any

   source, an up-to-date feed for driver license and vehicle data that the New York DMV

   maintains. While the “Green Light” Law contains an exception for providing access to

   DMV information pursuant to a court order, it is unclear whether background vetting

   would be grounds for obtaining such an order under that law. As of February 5, 2020,

   over 80,000 New York residents had pending TTP applications. Even if court orders for

   background vetting were allowed, undertaking such a process for each application

   would take months and be immensely burdensome, inefficient, and extremely

   impractical for purposes of vetting TTP applicants. In addition, CBP would only obtain

   historical, not current, information pursuant to a court order. An average Global Entry

   application takes up to seven months to process due to the large number of applications

   CBP receives. This additional process, which, if allowed, would be required for all New

   York resident applications and would further delay processing of all applications.




                                           10
          Case 1:20-cv-01127-JMF Document 68-1 Filed 06/19/20 Page 11 of 14



     25. Even if at the time an application is submitted to CBP an applicant were to provide CBP

          with a copy of his/her driver license and vehicle data that the applicant obtained from

          the New York DMV, such information would only reflect historical information, instead

          of up-to-date data at the time of application vetting, and CBP would not have any means

          to validate that such information is accurate. Further, if CBP were to receive such

          information from a third party, CBP would not be able to validate that the information is

          accurate or up-to-date. Finally, any other alternative method of obtaining the

          information maintained by the DMV that would not provide CBP with current

          information would be impracticable and burdensome for CBP and operationally

          insufficient to facilitate the necessary risk assessments.

     26. Without access to the information maintained by the New York DMV, CBP can no

          longer conduct comprehensive vetting of any New York resident TTP applicant. As a

          result, all pending TTP applications for New York residents were cancelled and

          application fees refunded as those individuals could no longer satisfy CBP of their low-

          risk status because CBP could not undertake a complete assessment of any of their

          applications without the driver license and vehicle data.



I declare that the foregoing is true and correct to the best of my knowledge, information, and

belief.

           Signed on this 19th day of June
                                                        /s/________________________________
                                                        Pete R. Acosta
                                                        Director, Trusted Traveler Programs
                                                        Admissibility and Passenger Programs
                                                        Office of Field Operations
                                                        U.S. Customs and Border Protection


                                                   11
      Case 1:20-cv-01127-JMF Document 68-1 Filed 06/19/20 Page 12 of 14




                                 APPENDIX A

Figure 1: Login.gov Disclaimer




                                     12
      Case 1:20-cv-01127-JMF Document 68-1 Filed 06/19/20 Page 13 of 14




Figure 2: Acknowledgement of Application Requirements




                                          13
      Case 1:20-cv-01127-JMF Document 68-1 Filed 06/19/20 Page 14 of 14



Figure 3: Privacy Act Statement




                                     14
